  Case: 1:20-cv-06563 Document #: 43-3 Filed: 12/16/20 Page 1 of 2 PageID #:1460




BRUNO LAW
44 North Second Street
P.O. Box 468
Easton, PA 18044
(610) 258-4003
Attorneys for Defendant AO Industries, LLC

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


SNEAKER MATCH, LLC                            :
an Arizona Limited Liability Company          :
                                              :
               Plaintiff,                     :
                                              :      Case No.: 1:20-cv-06563
       v.                                     :
                                              :      Honorable Mary M. Rowland
JOHN DOES 1-10                                :
                                              :      Magistrate Judge Heather K. McShain
               Defendants.                    :
                                              :
       v.                                     :
                                              :
AO INDUSTRIES, LLC                            :
                                              :
                                              :
               Defendant.                     :


    PROPOSED ORDER DISSOLVING AND TERMINATING THE PRELIMINARY
         INJUNCTION AGAINST DEFENDANT AO INDUSTRIES, LLC

       THIS CAUSE being before the Court on Defendant AO Industries’ (“AO Industries”)

Petition to Dissolve and Terminate the Preliminary Injunction as to Defendant AO Industries,

and this Court having heard the evidence before it hereby GRANTS Defendant AO Industries’

Petition in its entirety against Plaintiff Sneaker Match, LLC.
  Case: 1:20-cv-06563 Document #: 43-3 Filed: 12/16/20 Page 2 of 2 PageID #:1461




         THIS COURT HEREBY finds that the Preliminary Injunction entered on December 3,

2020 was wrongfully entered against Defendant AO Industries and it should be dissolved and

terminated in its entirety as to Defendant AO Industries accordingly.


         THIS COURT FURTHER FINDS that because Defendant AO Industries was wrongfully

enjoined under the Ex Parte Temporary Restraining Order and under the December 3, 2020

Preliminary Injunction, it shall hereby receive all monies secured by the bond in the sum of

___________________ (at least $10,000.00), which sum reflects the adequate payment to

Defendant AO Industries for its wrongful restraint under the Orders.




Dated:                                                      IT IS SO ORDERED




                                                            ____________________________
                                                            HON.
